UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SEC FILE NUMBER 000-54074 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): SForm 10-K £Form 20-F £Form 10-Q £Form N-SAR £Form N-CSR For Period Ended: March 31, 2011 £Transition Report on 10-K £Transition Report on 20-F £Transition Report on 11-K £Transition Report on 10-Q £Transition Report on N-SAR For the Transaction Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART 1 — REGISTRANT INFORMATION 12b-25 Mimvi, Inc. Full Name of Registrant N/A Former Name if Applicable 100 Spear Street, Suite 1410 Address of Principal Executive Office (Street and Number) San Francisco, CA 94105 City, State and Zip Code PART II — RULES 12B-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) S (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense. (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 10-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why forms 10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. (Attach extra Sheets if Needed) The Registrant's annual report on Form 10-K could not be filed within the prescribed time period because the financial statements and narrative required could not be completed without unreasonable effort or expense. SEC 1344 (07-03) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB number. PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Kasian Franks 552-2811 (Name) (AreaCode) (Telephone Number) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If answer no, identify report(s).S Yes£ No Is it anticipated that any significant change in the results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statement to be included in the subject report or portion thereof? £YesS No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Mimvi, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: March 31, 2011 By: /s/ Kasian Franks Kasian Franks President
